



COURT OF APPEAL FOR ONTARIO

CITATION: Labadie (Re), 2019 ONCA 75

DATE: 20190204

DOCKET: C65479

Feldman, Lauwers and Nordheimer JJ.A.

IN THE MATTER OF: Nicole Labadie

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen Gehl, for the appellant

Jeremy Tatum, for the respondent Attorney General of
    Ontario

Julie Zamprogna Balles, for the respondent Southwest
    Centre for Forensic Mental Health Care

Heard and released orally: January 28, 2019

On appeal from the disposition of the Ontario Review
    Board dated February 1, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellants position on this appeal is that the Ontario Review
    Boards decision that the appellant continued to pose a significant threat to
    the safety of the community was unreasonable and therefore she should have been
    discharged absolutely even though she asked the Board for a conditional
    discharge. The only remedy she seeks on this appeal is an absolute discharge.

[2]

The basis for the argument that the finding of significant threat was
    unreasonable is the evidence that the appellant was functioning for almost a
    year in full compliance with the order for conditional discharge made by the
    trial judge. While that was true, the doctor did not have full information about
    the appellant and remained concerned about the serious nature of the index
    offence, the appellants history of substance abuse and her continuing
    experience of symptoms of her mental condition.

[3]

In any event, all parties made a joint submission to the Board that
    significant threat was accepted and not an issue for the Board.

[4]

In our view, on the evidence and given the joint submission, the
    decision of the Board that the appellant continued to pose a significant threat
    was a reasonable one.

[5]

Counsel advised that the next annual review is scheduled for February 5,
    2019, where the Board will have the opportunity to address the issues on the
    current state of the evidence, and the proper disposition. The latter issue was
    not raised before us.

K.
    Feldman J.A.

P.
    Lauwers J.A.

I.V.B. Nordheimer J.A.


